Citation Nr: 1504715	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1963 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to TDIU.  The Veteran appealed the denial, and the matter is now before the Board.

As a general matter, in January 2012, the Veteran submitted private treatment records to the Board with a noted that the "100+ pages [were] in support of appeal for I.U."  Since that time, the RO has not considered the records, and no waiver of initial RO consideration has been received.  Nonetheless, the Board reviewed the newly added records and finds that they are not pertinent to the immediate claim, and thus no waiver is required prior to the Board's adjudication.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - which include renal insufficiency with involvement from other systemic disease of hypertension (rated as 60 percent disabling), hypertension (rated as 10 percent disabling), and bilateral pes planus (rated as 10 percent disabling) - rendered him unable to maintain gainful employment.  His total combined rating has been 70 percent throughout the period on appeal, and in his December 2008 application for TDIU, the Veteran indicated that he had last worked in 2005 as a security training specialist.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

As an initial matter, the Veteran meets the schedular criteria for the award of TDIU under 38 C.F.R. § 4.16(a).  However, the Board nonetheless finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation, and TDIU must be denied.

On VA examination in February 2009, the Veteran reported that he had retired three years prior, after 31-years of employment.  In describing his overall symptoms, the Veteran endorsed intermittent tingling and numbness of the feet, healed or healing diabetic ulcers in both lower legs, and flat feet.  The Veteran did not require assistance with activities of daily living, and following a thorough and complete physical examination, the VA examiner concluded that none of the Veteran's service-connected disabilities - hypertension, chronic renal insufficiency, and flat feet - would prevent the Veteran from engaging in "sedentary and physical employment."  In reaching this conclusion, the examiner noted that hypertension was well controlled, and flat feet were not causing any symptoms.  Renal insufficiency had been associated with paroxysmal atrial fibrillation in the past, however the Veteran had maintained a normal sinus rhythm for over a year and did not have any cardiac arrhythmia which would prevent employment.  In a February 2010 VA examination of the Veteran's renal function, it was noted that the disability affected the Veteran to the extent that he must "time his travels since he takes [diuretic medication]."  Otherwise, the disability - for which he is rated as 60 percent disabling - had no effect on chores, shopping, exercise, sports, feeding, bathing, dressing, or grooming.

As the Veteran's representative accurately noted in an April 2010 statement on the Veteran's behalf, the VA February 2009 examiner opined that none of the Veteran's service-connected disabilities in isolation prevented him from pursuing gainful employment.  The Board is cognizant that the examiner did not expressly assess the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nevertheless, by systematically describing the effects of each disability on the Veteran's occupational functioning, the report was sufficient for the Board to come to such an assessment on its own.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).

The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Here, weighing against the Veteran's assertions that his service-connected disabilities cause him to be unemployed, are the highly competent - and thus probative - opinions of the VA examiner that the Veteran's service connected disabilities do not preclude him from pursuing either sedentary or physical employment.

The Board has considered the Veteran's reported 31-year employment history and two years of post-high school technical education, but finds that his current service-connected disabilities simply are not of sufficient severity to produce unemployability.  Based on the foregoing, the Board finds that the criteria for entitlement to TDIU have not been met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in February 2009, during which the examiner conducted a physical examination of the Veteran, reviewed computerized treatment records, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


